Citation Nr: 1742765	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for loss of mobility (balance/gait), to include as secondary to service-connected bilateral hearing loss.

2. Entitlement to a compensable disability rating for service-connected bilateral hearing loss prior to December 20, 2014, and in excess of 20 percent from December 20, 2014.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a compensable disability rating for service-connected bilateral hearing loss prior to December 20, 2014, and in excess of 20 percent from December 20, 2014.  Review of the claims file shows that the Veteran was most recently afforded a VA hearing loss examination in December 2014.  Therefore, the Board finds that the Veteran's most recent VA examination for his hearing loss was almost three years ago.

In a June 2013 VA treatment note, the Veteran was found to have moderate to moderately severe sensorineural hearing loss with fair word discrimination in the right and left ear.  CNC scores were 76 percent for the right ear and 68 percent for the left ear. 

Review of the December 2014 VA examination noted that the Veteran had a hearing loss disability.  The examiner found that the Veteran's hearing had worsened, stating that the March 2014 rating decision noted puretone averages for the right ear at 48 decibels and left ear at 49 decibels.  CNC scores were 80 percent for the right ear and 88 percent for the left ear.  The examiner found that upon examination, the Veteran's audiometric examination noted puretone averages for the right ear at 50 decibels and left ear at 55 decibels.  CNC scores were 72 percent for the right ear and 68 percent for the left ear.  Based on this examination, the RO determined in an April 2015 rating decision to increase the Veteran's disability rating to 20 percent from December 20, 2014.      

At the Veteran's June 2017 videoconference hearing, he testified that his hearing had worsened since his December 2014 VA examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the December 2014 VA examination is stale as it was conducted almost three years ago.  Therefore, the Board finds that a thorough and contemporaneous medical examination should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

In light of the factors noted above, the Board concludes that, in this case, an additional VA opinion is needed to render an informed decision on the claim.  38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his bilateral hearing loss since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran's entitlement to service connection for loss of mobility (balance/gait), to include as secondary to service-connected bilateral hearing loss claim is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Though the Board notes that the December 2014 VA examiner found the Veteran's loss of mobility to be due to an eye condition found by a Videonystagmography in 2013, the Board finds that the Veteran's new testimony at his June 2017 Board hearing must be taken into consideration.  Specifically, at the hearing the Veteran described dizziness and loss of balance since he got out of service in May 1946, and felt that his balance problems were also related to his hearing loss based on medical literature he read.

Thus, the Board finds that a new opinion on the severity of the Veteran's bilateral hearing loss might impact the etiology of the Veteran's loss of mobility claim, making these issues inextricably intertwined.  In addition, based on his lay statements in the June 2017 hearing, it may also be possible that the Veteran's active duty service directly caused the Veteran's loss of mobility.  Thus a remand is required to determine the etiology of the Veteran's claim.   

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, forward the Veteran's claims file to the December 2014 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the severity of the Veteran's bilateral hearing loss.  If necessary, schedule the Veteran for another physical examination.  The claims folder and any pertinent medical records should be made available for review by the examiner.

The examiner should specifically address the nature and severity of the Veteran's bilateral hearing loss prior to December 20, 2014, and from December 20, 2014.  

The examiner should also address the Veteran's imbalance disability, specifically answering the following questions:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's imbalance is etiologically related to or had its onset during his period of service? 

The examiner should consider the Veteran's lay statements when making this determination.

If the examiner does not find the Veteran's imbalance disability to be directly related to his service, then the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's imbalance disability is caused or aggravated by the Veteran's service-connected bilateral hearing loss? 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to mere speculation.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

